Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent No. 10,048,922) teaches a video recording device that captures video of a visual-field direction of a wearer, detects predetermined environment info, stores a threshold indicating an abnormal state of the environment info, outputs an abnormality determination signal by comparing detection info of the external sensor and the threshold, outputs a predetermined control signal in response to the abnormality determination signal, displays output info from the camera and the external sensor, wherein when the abnormality determination signal is output, a control signal is output for transferring output information from the camera to storage. However, such prior art does not disclose that obtaining and storing work information of a work performed by the wearer, combining it with a generated image, and transferring the combined image to storage, such that when the abnormality determination signal is output, output information is transferred to storage. Specifically it does not disclose:

…
wherein the control part includes
a work information storage part which stores information of a work performed by the wearer wearing the video recording device,
an image acquisition part which acquires an output of the camera as an image,
an image processing part which generates an image obtained by combining the work information and the image, and
an image transfer part which transfers the combined image to the storage part, and
when the abnormality determination signal is output from the determination part, the image transfer part transfers the output information to the storage part.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1 and 3-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/LINDSAY J UHL/Examiner, Art Unit 2481